Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating      obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-27 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190036868 to Chandrashekhar in view of US 20170295130 to Mahajan.


Regarding claim 1,
Chandrashekhar teaches a non-transitory computer readable medium having stored thereon a sequence of instructions which, when stored in memory and executed by a processor cause the processor to perform acts, comprising: 
migrating a virtual machine in a virtualization environment that is implemented within a bare metal cloud infrastructure, wherein the virtual machine migrates from a first node to a second node (¶ 8, 38, 64-65, VM migration); 

updating a first ARP cache within the first node, wherein the first ARP cache is updated by requesting a cloud-provisioned MAC address from the bare metal cloud infrastructure and inserting the cloud-provisioned MAC address into the first ARP cache (¶ 7, 32, 38-39, 58, addition of MAC address to ARP table); 
Chandrashekhar fails to teach:
updating a second ARP cache in the second node, wherein the second ARP cache is updated by generating GARP to that inserts a VM-specific MAC address into the second ARP cache.
However, Mahajan teaches:
updating a second ARP cache in the second node, wherein the second ARP cache is updated by generating GARP to that inserts a VM-specific MAC address into the second ARP cache (¶ 15, updating ARP cache via GARP).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Mahajan. The motivation to do so is that the teachings of Mahajan would have been advantageous in terms of providing addressing updates (Mahajan, ¶ 15).

Regarding claim 2, 11, 20,
Chandrashekhar fails to teach: wherein the second ARP cache corresponds to another virtual machine that is located in the second node, and the GARP is generated to the another virtual machine on behalf of the virtual machine that was previously migrated. However, it would have been obvious to do so via Mahajan’s GARP generation procedures (¶ Mahajan, ¶ 15). Motivation to include Mahajan is the same as presented above.
Regarding claim 4, 12, 21,
Chandrashekhar fails to teach but Mahajan teaches:
wherein the second ARP cache corresponds to the virtual machine that was migrated, and the GARP is generated to the virtual machine on behalf of another virtual machine on the second node (¶ 15). Motivation to include Mahajan is the same as presented above.

Regarding claim 4, 13, 22,
Chandrashekhar teaches:
wherein a packet addressed from the virtual machine to the another virtual machine is trapped by a virtual switch or a virtual router (¶ 5, packet trapped by virtual switch)

Regarding claim 5, 14, 23,
Chandrashekhar teaches:
wherein the packet is addressed with a cloud-assigned MAC address for the another virtual machine (¶ 5, MAC address of secondary machine). 

Regarding claim 6, 15, 24,
Chandrashekhar teaches:
wherein the first ARP cache corresponds to the virtual machine that was migrated, and the cloud-provisioned MAC address corresponds to another virtual machine on the first node (¶ 8, 32, 38, 58, 64-65).

Regarding claim 7, 16, 25
Chandrashekhar teaches:
wherein a packet addressed from the virtual machine to the another virtual machine is trapped by a virtual switch or a virtual router(¶ 5, packet trapped by virtual switch).



Regarding claim 8, 17, 26,
Chandrashekhar teaches:
wherein the first ARP cache corresponds to another virtual machine on the first node, and the cloud-provisioned MAC address corresponds to the virtual machine that was migrated (¶ 7-8, 32, 38-39, 58). 


Regarding claim 9, 18, 27,
The combination of Chandrashekhar teaches wherein the first ARP cache is updated either prior to or after (Chandrashekhar ¶ 7, 32, 38-39, 58) updating the second ARP cache (¶ 15, updating ARP cache via GARP). A predictable result of Chandrashekhar and Mahajan is the updating of the first ARP cache as in Chandrashekhar prior to or after Chandrashekhar’s updated of the second ARP cache (¶ 15, updating ARP cache via GARP).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Mahajan. The motivation to do so is that the teachings of Mahajan would have been advantageous in terms of providing addressing updates (Mahajan, ¶ 15).

Claims 10, 19 are addressed by similar rationale as claim 1.





CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J JAKOVAC whose telephone number is (571)270-5003.  The examiner can normally be reached on 8-4 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on 572-270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN J JAKOVAC/Primary Examiner, Art Unit 2445